        Case 2:21-cv-02320-MCS-GJS Document 4 Filed 03/16/21 Page 1 of 1 Page ID #:32
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 STEPHEN M. LOBBIN
 sml@smlavvocati.com
 SML AVVOCATI P.C.
 969 Hilgard Ave., Suite 1012
 Los Angeles, California 90024
 (949) 636-1391 (Phone)


 ATTORNEY(S) FOR:     Social Positioning Input Systems, LLC
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Social Positioning Input Systems, LLC                                         CASE NUMBER:


                                                                                                     2:21-cv-02320
                                                              Plaintiff(s),
                                     v.
Xirgo Technologies Holding, Inc.
                                                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                      Social Positioning Input Systems, LLC
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                       PARTY                                                         CONNECTION / INTEREST
Social Positioning Input Systems, LLC                                         Patent Asset Management, LLC/Parent Company




         March 16, 2021                                    /s/Stephen Lobbin
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
